Title: To Thomas Jefferson from Andrew Porter, 8 August 1793
From: Porter, Andrew
To: Jefferson, Thomas



Phila. Augst. 8th 1793
Dr Sr

An Indented Servant-Man of mine run away, and was taken up coming on Shore from the french Frigate, with the enclosed Letter.
Altho’ I am again in possession of my property, yet I Judged it necessary, that the Officers of Government should be enformed, of the easy Access our Indented servants have to enter on Board their Vessels of War. I am with every Sentiment of Respect & Esteem Dr Sr. Your Obedt Humble Servt.

Andrew Porter

